Citation Nr: 1645734	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for B-cell lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Board referred the appeal to the Chief of Staff at the Baltimore VA Medical Center for preparation of Veterans Health Administration (VHA) opinion as to the Veteran's claim for entitlement to service connection for B-cell lymphoma.  A doctor with the VHA provided the requested opinion in June 2016.  In July 2016, the Board sent a letter to the Veteran that included a copy of the June 2016 VHA opinion and informed the Veteran that he had 60 days from the date of the letter to submit additional evidence or arguments.  The letter further informed the Veteran that he has the right to have any newly submitted evidence considered by the AOJ for review and for issuance of a supplemental statement of the case.  To that end, the Board enclosed with the letter a Medical Opinion Response Form on which the Veteran could indicate whether he wanted any additional evidence considered by the RO prior to adjudication by the Board.

In September 2016, the Veteran submitted a statement and a completed Medical Opinion Request Form.  On the form, the Veteran indicates that he does not waive RO consideration of the additional evidence and wants the case remanded to the RO for consideration of the additional evidence in the first instance.  The Veteran has a right to have the additional evidence, to include his September 2016 statement and the June 2016 VHA opinion, considered by the AOJ in the first instance.  See 38 C.F.R. § 20.1304(c) (2015); Disabled Veterans of America v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The Board must therefore return this matter to the AOJ for review of the additional evidence and, if any benefit sought remains denied, for issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Review the expanded record, specifically to include the Veteran's September 2016 statement and the June 2016 VHA opinion, and determine whether service connection may be granted.  In so doing, undertake any additional development deemed necessary in view of the expanded record.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




